DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 12 claims and claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

substantially” in claim 1, limitation (d) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,987,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Independent claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 10,987,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

17172791 (Instant Application)
10,987,170 B2 (Patent)

Claim 1
Claim 1
1
A method of creating a vasculature model of a patient and evaluating the movement of a modeled catheter through the vasculature model, the method comprising the steps of:
A method of analyzing the effectiveness of specific catheter equipment used in conducting surgical procedures where the surgical procedure includes navigating a catheter system through vasculature of a patient from an entry point to a destination, the method comprising the steps of: using a non-transitory computer readable medium encoded with instructions to perform the following steps:


storing data from a plurality of past surgical procedures conducted using catheter systems within past patients, where the data comprising: patient data, stored in a patient vasculature database, the patient data including three-dimensional data of a patient's vasculature through which a past surgical procedure was conducted; modelled catheter system data relating to a specific catheter system used during a past surgical procedure including a plurality of modelled physical properties of catheter systems used during the past surgical procedure; and performance data relating to the use of a catheter system during past surgical procedures as related to the patient data; analyzing a combination of the patient data, modelled catheter system data and performance data to identify problem procedures and problem anatomical features in relation to specific catheter systems, procedures and patient data;
3
a. obtaining a series of 2D images of a volume of the patient, wherein each 2D image represents a planar slice of information through the patient at different levels;
a. obtaining a series of 2D images of a volume of a new patient, wherein each 2D image represents a planar slice of information through the new patient at different levels;
4
b. identifying vessel interiors and vessel boundaries of interest from the images of step a;
b. analyzing a selection of the 2D images to measure a plurality of anatomical features from the 2D images to obtain a series of anatomical measurements; 
5
c. assembling the vessel interiors and the vessel boundaries of interest from step b into a 3D assembly of vessel interior and vessel boundaries wherein the 3D assembly represents a 3D model of vessels of interest of the patient;
c. introducing the series of anatomical measurements into the patient vasculature database having a plurality of patient model records, each patient model record having a plurality of fields defining anatomical measurements and a corresponding patient 3D model;

d. interpolating between adjacent planar slices to create a continuous or substantially continuous representation of a vessel interior from one adjacent slice to another;
d. identifying a best match patient model record based on a comparison of measured anatomical features from step b and a plurality of patient model records;
7
e. introducing a modeled catheter into the 3D model where the modeled catheter is a finite element model representing the physical dimensions of a catheter and strength parameters of the catheter;
e. enabling a user to access the corresponding patient 3D model from step d; and
8
f. enabling user manipulation of the modeled catheter within the 3D model to assess the viability of movement of the modeled catheter within the 3D model.
f. while preparing a patient for a recanalization procedure enabling user manipulation of the patient 3D model to assess the viability of movement of a modelled catheter within the patient 3D model.


Claim 2


The method as in claim 1 further comprising the step of: introducing a virtual catheter having defined physical properties into a 3-D model of a patient's vasculature having one or more problem anatomical features; and evaluating the movement of the virtual catheter within the 3-D model of vasculature of a patient having one or more problem anatomical features to determine if the virtual catheter has superior or inferior physical properties as compared to a specific catheter system.


Claim 3


The method as in claim 1, wherein following step a, further comprising the following steps: i. identifying vessel interiors and vessel boundaries of interest from the images of step a; ii. assembling the vessel interiors and the vessel boundaries of interest from step b into a three-dimensional assembly of vessel interior and vessel boundaries wherein the three-dimensional assembly represents a three-dimensional model of vessels of interest of the patient; iii. interpolating between adjacent planar slices to create a representation of a vessel interior from one adjacent slice to another and form a current patient three-dimensional model; and iv. enabling a user to access the current patient three-dimensional model of step iii.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except minor descriptive language. Instant application claim 1 limitation (a) is same as Patent claim 1 limitation (a). Instant application claim 1 limitation (b) is same as Patent claim 3 limitation (i). Instant application claim 1 limitation (c) is same as Patent claim 3 limitation (ii). Instant application claim 1 limitation (d) is same as Patent claim 3 limitation (iii). Instant application claim 1 limitation (e) is same as Patent claim 2 limitation (See the bold text. The physical dimensions of a catheter and strength parameters of the catheter are equivalent to the determination if the virtual catheter has superior or inferior physical properties as compared to a specific catheter system). Finally, instant application claim 1 limitation (f) is same as Patent claim 1 limitation (f). Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claims 1, 2 and 3.
This is a non-statutory anticipatory type double patenting rejection of instant application claim 1 over Patent claims 1-3. 

Independent claim 4 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 10,987,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

17172791 (Instant Application)
10,987,170 B2 (Patent)

Claim 4
Claim 1
1
A method of preparing for a recanalization procedure, the method comprising the steps of:
A method of analyzing the effectiveness of specific catheter equipment used in conducting surgical procedures where the surgical procedure includes navigating a catheter system through vasculature of a patient from an entry point to a destination, the method comprising the steps of: using a non-transitory computer readable medium encoded with instructions to perform the following steps:
2

storing data from a plurality of past surgical procedures conducted using catheter systems within past patients, where the data comprising: patient data, stored in a patient vasculature database, the patient data including three-dimensional data of a patient's vasculature through which a past surgical procedure was conducted; modelled catheter system data relating to a specific catheter system used during a past surgical procedure including a plurality of modelled physical properties of catheter systems used during the past surgical procedure; and performance data relating to the use of a catheter system during past surgical procedures as related to the patient data; analyzing a combination of the patient data, modelled catheter system data and performance data to identify problem procedures and problem anatomical features in relation to specific catheter systems, procedures and patient data;

a. obtaining a series of 2D images of a volume of the patient, wherein each 2D image represents a planar slice of information through the patient at different levels;
a. obtaining a series of 2D images of a volume of a new patient, wherein each 2D image represents a planar slice of information through the new patient at different levels;
4
b. while diagnosing and/or preparing a patient for a recanalization procedure: 
i. identifying vessel interiors and vessel boundaries of interest from the images of step a;
b. analyzing a selection of the 2D images to measure a plurality of anatomical features from the 2D images to obtain a series of anatomical measurements; 
5
ii. assembling the vessel interiors and the vessel boundaries of interest from step b into a 3D assembly of vessel interior and vessel boundaries wherein the 3D assembly represents a 3D model of vessels of interest of the patient;
c. introducing the series of anatomical measurements into the patient vasculature database having a plurality of patient model records, each patient model record having a plurality of fields defining anatomical measurements and a corresponding patient 3D model;
6
iii. interpolating between adjacent planar slices to create a continuous or substantially continuous representation of a vessel interior from one adjacent slice to another;
d. identifying a best match patient model record based on a comparison of measured anatomical features from step b and a plurality of patient model records;
7
iv. introducing a modelled catheter into the 3D model where the modeled catheter is a finite element model representing the physical dimensions of a catheter and strength parameters of the catheter;
e. enabling a user to access the corresponding patient 3D model from step d; and
8
v. enabling user manipulation of the modelled catheter within the 3D model to assess the viability of movement of the modelled catheter within the 3D model.
f. while preparing a patient for a recanalization procedure enabling user manipulation of the patient 3D model to assess the viability of movement of a modelled catheter within the patient 3D model.


Claim 2


The method as in claim 1 further comprising the step of: introducing a virtual catheter having defined physical properties into a 3-D model of a patient's vasculature having one or more problem anatomical features; and evaluating the movement of the virtual catheter within the 3-D model of vasculature of a patient having one or more problem anatomical features to determine if the virtual catheter has superior or inferior physical properties as compared to a specific catheter system.


Claim 3


The method as in claim 1, wherein following step a, further comprising the following steps: i. identifying vessel interiors and vessel boundaries of interest from the images of step a; ii. assembling the vessel interiors and the vessel boundaries of interest from step b into a three-dimensional assembly of vessel interior and vessel boundaries wherein the three-dimensional assembly represents a three-dimensional model of vessels of interest of the patient; iii. interpolating between adjacent planar slices to create a representation of a vessel interior from one adjacent slice to another and form a current patient three-dimensional model; and iv. enabling a user to access the current patient three-dimensional model of step iii.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a bold text. The physical dimensions of a catheter and strength parameters of the catheter are equivalent to the determination if the virtual catheter has superior or inferior physical properties as compared to a specific catheter system). Finally, instant application claim 4 limitation (b)(v) is same as Patent claim 1 limitation (f). Therefore, the instant application claim 4 as a whole is not patentably distinct from the patent claims 1, 2 and 3.
This is a non-statutory anticipatory type double patenting rejection of instant application claim 4 over Patent claims 1-3.

Independent claim 8 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,987,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

17172791 (Instant Application)
10,987,170 B2 (Patent)

Claim 8
Claim 1
1
A method of preparing for a recanalization procedure of a patient, the method comprising the steps of:
A method of analyzing the effectiveness of specific catheter equipment used in conducting surgical procedures where the surgical procedure includes navigating a catheter system through vasculature of a patient from an entry point to a destination, the method comprising the steps of: using a non-transitory computer readable medium encoded with instructions to perform the following steps:


storing data from a plurality of past surgical procedures conducted using catheter systems within past patients, where the data comprising: patient data, stored in a patient vasculature database, the patient data including three-dimensional data of a patient's vasculature through which a past surgical procedure was conducted; modelled catheter system data relating to a specific catheter system used during a past surgical procedure including a plurality of modelled physical properties of catheter systems used during the past surgical procedure; and performance data relating to the use of a catheter system during past surgical procedures as related to the patient data; analyzing a combination of the patient data, modelled catheter system data and performance data to identify problem procedures and problem anatomical features in relation to specific catheter systems, procedures and patient data;
3
a. obtaining a series of 2D images of a volume of the patient, wherein each 2D image represents a planar slice of information through the patient at different levels;
a. obtaining a series of 2D images of a volume of a new patient, wherein each 2D image represents a planar slice of information through the new patient at different levels;
4
b. analyzing a selection of the 2D images to measure a plurality of anatomical features from the 2D images to obtain a series of anatomical measurements;
b. analyzing a selection of the 2D images to measure a plurality of anatomical features from the 2D images to obtain a series of anatomical measurements; 
5
c. introducing the series of anatomical measurements into a patient vasculature database having a plurality of patient model records, each patient model record having a plurality of fields defining anatomical measurements and a corresponding patient 3D model;
c. introducing the series of anatomical measurements into the patient vasculature database having a plurality of patient model records, each patient model record having a plurality of fields defining anatomical measurements and a corresponding patient 3D model;

d. identifying a best match patient model record based on a comparison of measured 67anatomical features from step b and a plurality of patient model records; and,
d. identifying a best match patient model record based on a comparison of measured anatomical features from step b and a plurality of patient model records;
7
e. enabling the user to access the corresponding patient 3D model from step d; and,
e. enabling a user to access the corresponding patient 3D model from step d; and
8
f. while preparing a patient for a recanalization procedure enabling user manipulation of the patient 3D model to assess the viability of movement of a modeled catheter within the patient 53D model.
f. while preparing a patient for a recanalization procedure enabling user manipulation of the patient 3D model to assess the viability of movement of a modelled catheter within the patient 3D model.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical. Instant application claim 8 limitation (a) is same as Patent claim 1 limitation (a). Instant application claim 8 limitation (b) is same as Patent claim 1 limitation (b). Instant application claim 8 limitation (c) is same as Patent claim 1 limitation (c). Instant application claim 8 limitation (d) is same as Patent claim 1 limitation (d). Instant application claim 8 limitation (e) is same as Patent claim 1 limitation (e). Finally, instant application claim 8 limitation (f) is same as Patent claim 1 limitation (f). Therefore, the instant application claim 8 as a whole is not patentably distinct from the patent claim 1.
This is a non-statutory anticipatory type double patenting rejection of instant application claim 8 over Patent claim(s) 1. 
10,987,170 B2.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “Simulation of interventional neuroradiology procedures” - W.L. Nowinski; Chee-Kong Chui; Proceedings International Workshop on Medical Imaging and Augmented Reality; Date of Conference: 10-12 June 2001.
2. “PLANNING, NAVIGATION AND SIMULATION SYSTEMS AND METHODS FOR MINIMALLY INVASIVE THERAPY” – Thomas et al., US PGPub 2016/0070436 A1.
3. “SIMULATION METHOD FOR DESIGNING CUSTOMIZED MEDICAL DEVICES” – Anderson et al., US PGPub 2002/0137014 A1.
4. “METHOD FOR PLANNING A SURGICAL PROCEDURE” – Gielen et al., US PGPub 2012/0184844 A1.
5. “CATHETER CONFIGURATION INTERFACE AND RELATED SYSTEM” – Heimbecher et al., US PGPub 2012/0173217 A1.
6. “3D TOOL PATH PLANNING, SIMULATION AND CONTROL SYSTEM” – Trovato et al., US PGPub 2008/0234700 A1.
7. “METHOD AND APPARATUS FOR THE OBSERVATION OF A CATHETER A VESSEL SYSTEM” – Homan et al., US PGPub 2008/0171936 A1.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485